DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 June, 2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air heating unit” in claims 1-4, 11-14, and 16; “contact heating unit” in claims 1-3, 6-9, 11-13, and 15-16; “seat heating unit” in claim 7, “steering wheel heating unit” in claim 8, “floor heating unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHWARTZ (US 2019/0054825 A1 – published 21 February, 2019).
As to claim 1, SCHWARTZ discloses a heating apparatus (54) for a vehicle (12), the heating apparatus comprising:
an air heating unit (H) configured to heat air conditioning air (74/74-1) to be sent into(par. 43) the vehicle cabin (56);
a contact heating unit (80) configured to heat a member (seat shown in figure 3, but not limited to such, as disclosed in par. 52) that is in contact with a body of an occupant in the vehicle (par. 56); and
an electronic control unit (64), wherein:
a heat source (14’, in view of par. 43/58, in view of par. 43) of the air heating unit and a heat source (80; par. 50) of the contact heating unit each are supplied with an electric power (par. 43 and 50) from one or more batteries (24); and
the electronic control unit is configured to decrease an electric power that is supplied to the heat source of the air heating unit when the heat source of the contact heating unit is on (par. 51-55 and 65-68) as compared to an electric power that is supplied to the heat source of the air heating unit when the heat source of the contact heating unit is off (par. 51, 53-55, 65-68, in view of electric power reduction when contact heating units, 80, are on versus when they are off).

As to claim 2, SCHWARTZ discloses wherein the electronic control unit is configured to decrease the electric power that is supplied to the heat source of the air heating unit as the electric power that is supplied to the heat source of the contact heating unit increases (par. 51, 53-55, 65-68).

As to claim 3, SCHWARTZ discloses wherein the electronic control unit is configured to decrease a total electric power of the electric power that is supplied to the heat source of the contact heating unit and the electric power that is supplied to the heat source (par. 53) of the air heating unit when the heat source of the contact heating unit is on(par. 51-55 and 65-68) as compared to the electric power that is supplied to the heat source of the air heating unit when the heat source of the contact heating unit is off (par. 51, 53-55, 65-68).

As to claim 4, SCHWARTZ discloses wherein the electronic control unit (par. 55) is configured to decrease the electric power that is supplied to the heat source of the air heating unit as an outside air temperature (74; par. 58, in view of 45) outside the vehicle increases (par. 58 – 59).

As to claim 5, SCHWARTZ discloses wherein:
the air heating unit is a hot-water heating unit configured to heat the air conditioning air as a result of passage of the air conditioning air around a heater core that is supplied with hot water (par. 43 and 68); and
the heat source of the hot-water heating unit is a water heater configured to heat water and supply the hot water (figure 2, in view of par. 43 and 68).

As to claim 6, SCHWARTZ discloses wherein the electronic control unit is configured to adjust an electric power that is supplied to the water heater(par. 53) such that a water temperature of the hot water when the heat source of the contract heating unit is on is lower than a water temperature of the hot water when the heat source of the contact heating unit is off (MPEP §2114 – II; MPEP §2111.04 – II, in view of requirements of an apparatus claim, such that as the electric power is adjusted by the electronic controller based on operation of the contact heating unit, water temperature when the contact heating unit is on or off can be altered as claimed due to the power generated and supplied to the water by the water heater; par. 59-63).

As to claim 7, SCHWARTZ discloses wherein the contact heating unit is a seat heating unit configured to heat a seat that is in contact with the body of the occupant (figure 3; par. 52).

As to claim 10, SCHWARTZ discloses wherein the vehicle is an electric motor vehicle that is driven by using an electric power supplied from the one or more batteries (par. 37-38).

As to claim 11, SCHWARTZ discloses a method of controlling a heating apparatus (54) for a vehicle (12), the method comprising:
determining whether a heat source (14’, in view of par. 43/58, in view of par. 43) of an air heating unit (H) configured to heat air conditioning air(74/74-1) to be sent into a vehicle cabin(par. 43) is on or off (par. 58-59);
determining whether a heat source of a contact heating unit(80) configured to heat a member(seat shown in figure 3, but not limited to such, as disclosed in par. 52) that is in contact with a body of an occupant in the vehicle cabin(par. 56) is on or off (par. 60-64); and
decreasing an electric power that is supplied to the heat source of the air heating unit when the heat source of the contact heating unit is on(par. 51-55 and 65-68) as compared to an electric power that is supplied to the heat source of the air heating unit when the heat source of the contact heating unit is off (par. 51, 53-55, 65-68, in view of electric power reduction when contact heating units, 80, are on versus when they are off).

As to claim 12, SCHWARTZ discloses wherein decreasing the electric power that is supplied to the heat source of the air heating unit as the electric power that is supplied to the heat source of the contact heating unit increases (par. 51, 53-55, 65-68).

As to claim 13, SCHWARTZ discloses decreasing a total electric power of the electric power that is supplied to the heat source of the contact heating unit and the electric power that is supplied to the heat source (par. 53) of the air heating unit when the heat source of the contact heating unit is on(par. 51-55 and 65-68) as compared to the electric power that is supplied to the heat source of the air heating unit when the heat source of the contact heating unit is off (par. 51, 53-55, 65-68).

As to claim 14, SCHWARTZ discloses decreasing the electric power that is supplied to the heat source of the air heating unit as an outside air temperature (74; par. 58, in view of 45) outside the vehicle increases (par. 58 – 59).

As to claim 15, SCHWARTZ discloses wherein:
the air heating unit is a hot-water heating unit configured to heat the air conditioning air as a result of passage of the air conditioning air around a heater core that is supplied with hot water (par. 43 and 68); 
the heat source of the hot-water heating unit is a water heater configured to heat water and supply the hot water (figure 2, in view of par. 43 and 68); and
the method further comprising adjusting an electric power that is supplied to the water heater(par. 53) such that a water temperature of the hot water when the heat source of the contract heating unit is on is lower than a water temperature of the hot water when the heat source of the contact heating unit is off (par. 59-63).

As to claim 16, SCHWARTZ discloses a non-transitory storage medium storing instructions that are executable by one or more processors and that cause one or more processors to perform functions comprising (par. 55):
determining whether a heat source (14’, in view of par. 43/58, in view of par. 43) of an air heating unit (H) configured to heat air conditioning air(74/74-1) to be sent into a vehicle cabin(par. 43) is on or off (par. 58-59);
determining whether a heat source of a contact heating unit(80) configured to heat a member(seat shown in figure 3, but not limited to such, as disclosed in par. 52) that is in contact with a body of an occupant in the vehicle cabin(par. 56) is on or off (par. 60-64); and
decreasing an electric power that is supplied to the heat source of the air heating unit when the heat source of the contact heating unit is on(par. 51-55 and 65-68) as compared to an electric power that is supplied to the heat source of the air heating unit when the heat source of the contact heating unit is off (par. 51, 53-55, 65-68, in view of electric power reduction when contact heating units, 80, are on versus when they are off).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHWARTZ (US 2019/0054825 A1 – published 21 February, 2019), in view of OGINO (US 8,884,191 B2 – published 11 November, 2014).
As to claim 8, SCHWARTZ recognizes that the positioning of the contact heating unit (80) may be located at another location than the seat of the vehicle (par. 52,in view of figure 3). However, SCHWARTZ does not explicitly disclose the other location being a steering wheel, such that the contact heating unit is a steering wheel heating unit configured to heat a steering wheel that is in contact with a hand of the occupant.
OGINO, however, teaches wherein it is known to provide flexible planar heating elements installed under skins of seat cushions and the back of a seat (col.7,lines 52-65), a heating wire within the steering wheel (col.7,lines  52- 65), ceiling (figure 6a; col.6, lines 1-11), armrests, side door panels and/or within a floor of the vehicle (col. 6, line 48-col. 7, line 9) for the purposes of supplied heat in a directed manner to ensure occupants physically feel warmness without any discomfort (col. 1, lines  57-59). Therefore, when there are a finite number of identified, predictable solutions, i.e. seats, steering wheels, armrests, side door panels, ceilings and/or floors of a vehicle, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ensuring warming of an occupant by the positioning of a contact heating unit within various structures of a vehicle interior, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify SCHWARTZ, by trying to provide the contact heating unit within a steering wheel, so as to be a steering wheel heating unit, and configured to heat a steering wheel that is in contact with a hand of an occupant, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP §2143(I)(E).

As to claim 9, SCHWARTZ recognizes that the positioning of the contact heating unit (80) may be located at another location than the seat of the vehicle (par. 52,in view of figure 3). However, SCHWARTZ does not explicitly disclose the other location being a floor, such that the contact heating unit is a floor heating unit configured to heat a floor that is in contact with a foot of the occupant.
OGINO, however, teaches wherein it is known to provide flexible planar heating elements installed under skins of seat cushions and the back of a seat (col.7,lines 52-65), a heating wire within the steering wheel (col.7,lines  52- 65), ceiling (figure 6a; col.6, lines 1-11), armrests, side door panels and/or within a floor of the vehicle (col. 6, line 48-col. 7, line 9) for the purposes of supplied heat in a directed manner to ensure occupants physically feel warmness without any discomfort (col. 1, lines  57-59). Therefore, when there are a finite number of identified, predictable solutions, i.e. seats, steering wheels, armrests, side door panels, ceilings and/or floors of a vehicle, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ensuring warming of an occupant by the positioning of a contact heating unit within various structures of a vehicle interior, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify SCHWARTZ, by trying to provide the contact heating unit within a floor, so as to be a floor heating unit, and configured to heat a floor that is in contact with a foot of an occupant, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP §2143(I)(E).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/15/2022